Citation Nr: 1603514	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.
 
2.  Entitlement to additional benefits for former spouse, J.C. from January 9, 1993 to October 2, 1999.  
 
(The issues regarding what evaluation is warranted for a left foot strain from October 30, 1995, and entitlement to a separate rating for a left ankle strain will be addressed in a separate decision).
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 

ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1972 to October 1974. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
This case was remanded by the Board for further development in June 2011.  
 
The Veteran was previously represented by the American Legion in this matter pursuant to a February 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In August 2008, however, the Veteran filed a VA Form 21-22, appointing Daniel Krasnegor, Attorney at Law, as his representative.  This form, however, indicated that Mr. Krasnegor's representation was limited to the issue of what evaluation is warranted for a left foot strain from October 30, 1995.  
 
In October 2014, the RO received the Veteran's request to appoint the Veterans of Foreign Wars of the United States as his representative.  In January 2015, the Veteran was notified that the appointment of his previous representatives, Daniel G. Krasnegor and American Legion were revoked.  In February 2015, however, the Veteran again filed a VA Form 21-22, appointing Daniel Krasnegor, Attorney at Law, as his representative limited to the issue of what evaluation is warranted for a left foot strain from October 30, 1995.  
 
In June 2015, the Veterans of Foreign Wars of the United States submitted a statement indicating that they were unable to accept representation in the Veteran's case as he was represented by a private attorney.  Since the most recent power of attorney is for the private attorney, the Veterans of Foreign Wars of the United States stated that they were unable to represent the Veteran at this time.  As the Veteran has not appointed another representative concerning these issues, the Veteran is unrepresented in this appeal on these issues before the Board.
 
 
FINDINGS OF FACT
 
1.  In-service exposure to herbicides to include Agent Orange has not been established.

2.  Diabetes mellitus type II was not manifest in service, it was not manifest to a compensable degree within one year of separation from active duty, and is not otherwise attributable to active service.  
 
3.  In July 2001, the Veteran received notice of the July 2001 rating decision which granted entitlement to  service connection for a right ankle strain and plantar fasciitis thereby giving him a combined disability rating of 30 percent or higher.  
 
4.  The July 2001 letter informed the appellant that veterans who have service related conditions with a combined evaluation of 30 percent or higher may receive an additional allowance for dependents to include a spouse.
 
5.  The Veteran was informed that if he wished to add dependents to his compensation award he had to complete and return an enclosed VA Form 21-686(c), "Declaration of Status of Dependents;" and  that the VA Form 21-686(c) had to be received by VA within one year from the date of the letter otherwise benefits, if entitlement was established, may not be paid prior to the date of its receipt.  The requested information was not received within one year of notification.  
 
 

CONCLUSIONS OF LAW
 
1.  Diabetes mellitus type II was not incurred in or aggravated by service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).
 
2.  The criteria for additional benefits for former spouse, J.C. from January 9, 1993 to October 2, 1999 have not been met. 38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.204, 3.205, 3.400, 3.401 (2015).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA) 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2005, December 2009 and June 2012, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 

Service connection
 
The appellant claims entitlement to service connection for diabetes mellitus type II. He contends that his disability is due to Agent Orange exposure. 
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including diabetes mellitus, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
To the extent that the Veteran contends that his diabetes mellitus is a result of his exposure to Agent Orange in Vietnam, the evidence preponderates against the claim.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii).  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a) (6) (iv).
 
If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for veterans who served on the land mass of the Republic of Vietnam and who develop type II diabetes mellitus.
 
While the evidence of record shows that the Veteran has type II diabetes mellitus, i.e., a disease listed in 38 C.F.R. § 3.309(e), the appellant did not serve in the Republic of Vietnam.  Moreover, he did not serve in a unit recognized by the Department of Defense that operated in or near the Korean demilitarized zone within the applicable time frame.  

The Veteran contends that he served in Korea from June 1973 to July 1974 along the demilitarized zone which exposed him to Agent Orange.  Presumptive service connection based on service in Korea, however, is limited to those veterans who served between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean demilitarized zone, in an area in which herbicides were known to have been applied during that period.  76 Fed. Reg. 4245 (Jan. 25, 2011).  As the appellant did not begin to serve on active duty until October 1972, i.e., after the period designated by law had expired, even assuming that he later served with a Defense Department recognized unit in Korea, the current record shows that he cannot be presumed to have been exposed to Agent Orange and other herbicides while in Korea.  
 
In May 2013, it was determined that the evidence of record did not establish in country Vietnam service or that he served in a Defense Department authorized unit or Agent Orange area of Korea during the prescribed time frame.  The Veteran has not submitted any evidence to the contrary.  Consequently, the weight of the evidence preponderates against finding that the Veteran served in the Republic of Vietnam and/or that his unit operated in or near the Korean demilitarized zone during the prescribed time frame.  Therefore, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e). 
 
Service connection for diabetes mellitus is not otherwise warranted.  To that end, service treatment records are negative for complaints, symptoms, findings, or diagnoses for diabetes mellitus.  Diabetes mellitus was not compensably disabling within a year of separation from active duty.  Rather, post service medical evidence reflects that the Veteran was diagnosed with diabetes mellitus around 2004, about two decades after separation from active duty.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
 
As noted, the Veteran argues his diabetes mellitus is related to service to include exposure to herbicides.  He contends he was exposed to herbicides in service in Korea near the demilitarized zone.  To the extent that the Veteran's lay statements are being offered to establish herbicide exposure, such evidence fails.  His pleadings do not establish actual exposure and personnel records fail to confirm exposure to herbicide during service.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any medical  opinion linking his diabetes mellitus type II to service.  There is no competent evidence or opinion that the Veteran's disability is related to his military service and neither the appellant nor his representative has presented any such opinion.  
 
In sum, the most probative evidence of record is against showing that the Veteran's diabetes mellitus type II is related to service.  In making this decision the Board notes that although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's diabetes mellitus type II falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
Retroactive Benefits 
 
The Veteran appeals the denial of entitlement to additional benefits for his former spouse, J.C., from January 9, 1993 to October 2, 1999.
 
An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).  

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  

Additional compensation for a new dependent will be effective the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 U.S.C.A. § 5110(f), (g) and (n); 38 C.F.R. § 3.401(b).  

The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence.  38 C.F.R. § 3.401(b)(1).  

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  See 38 C.F.R. § 3.31.
 
Section 5110(a) of title 38, United States Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.
 
The record reflects that a July 2001 rating decision granted entitlement to service connection for residuals of a right ankle strain with a 20 percent disability rating effective October 30, 1995.  Service connection for plantar fasciitis of the right foot was also granted with a 10 percent disability rating effective October 30, 1995.  As a result of these grants of service connection  the Veteran had a combined service connected disability rating of 30 percent or higher.  Such a rating made him eligible for additional compensation for his dependents.
 
In a July 2001 letter, the RO informed the appellant that veterans who have service related conditions with a combined evaluation of 30 percent or higher may receive an additional allowance for dependents to include a spouse.  The Veteran was informed that if he wished to add dependents to his compensation award he was required to complete and return an enclosed VA Form 21-686(c), "Declaration of Status of Dependents."  He was informed that the VA Form 21-686(c) had to be received by VA within one year from the date of the letter otherwise benefits, if entitlement was established, may not be paid prior to the date of its receipt.  The requested information was not received within one year of notification.  
 
Rather in February 2009, the Veteran submitted a request to update his file alleging that he was never compensated for the years he was married and that he was still listed as single.  Thereafter, it was not until June 26, 2009 that a completed VA Form 21-686(c) was received by VA.  The Board acknowledges that in May 2002 the Veteran submitted a marriage license and a divorce decree in connection with his claim of entitlement to individual unemployability benefits.  The fact remains, however, that a completed VA Form 21-686(c) was not received by VA until June 26, 2009.  
 
The Board has considered the arguments set forth by the Veteran.  The evidence, however, shows that the information necessary to establish entitlement to payments for his former spouse as a dependent was not received until June 26, 2009; more than one year after the Veteran was notified of the additional information required from him.  Accordingly, the claim for additional benefits for former spouse, J.C., from January 9, 1993 to October 2, 1999 is denied.
 
 
ORDER
 
Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides is denied. 
 
Entitlement to additional benefits for former spouse, J.C., from January 9, 1993 to October 2, 1999 is denied.  
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


